Title: From George Washington to John Rumney, Jr., 15 May 1786
From: Washington, George
To: Rumney, John Jr.



Sir;
Mount Vernon May 15th 1786

I am indebted to you for your favor of the 5th of September, and to Messrs Robinson, Sanderson and Rumney for their letter of the 28th of Jany in the present year. The last was accompanied with 1400 Flags, which came with very little breakage; and for your care of, and attention to which, I beg you to accept my sincere thanks.
On the 18th of Novr I enclosed you a Bill on Wakelin Welch Esqr. of London for £50 Sterg; and will, before Mr Sanderson leaves the Country, settle with him for the Ballance.
It gives me pleasure to hear that we may soon expect to see you in this Country again. With great esteem & regard—I am—Sir Yr most Obedt & Obliged Hble Servt

Go: Washington

